Citation Nr: 1439289	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-25 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to August 1952 and was the awarded the Purple Heart medal for injuries sustained in Korea.  He died in February 2008, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant appeared before the undersigned Veterans Law Judge at a Board hearing held in November 2013, and a transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's portopulmonary hypertension, the primary cause of his death, is etiologically related to his service-connected gunshot wound to the right chest.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cause of the Veteran's death have been met.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.  

II.  Service Connection for Cause of Death

After a review of all of the evidence of record, the Board concludes that the criteria for establishment of service connection for the cause of the Veteran's death have been met.  

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  A death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2013).  A disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).  To be a contributory cause of death, the disability must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c).

Here, the Veteran's death certificate indicates that the primary cause of his death was portopulmonary hypertension (see February 2008 Death Certificate), and there is competent and probative evidence demonstrating that the Veteran's service-connected gunshot wound to the chest was the etiological cause of his pulmonary hypertension that caused his death.  Specifically, the appellant, who is a registered nurse, stated that the severe and extensive wound to the right chest caused by a projectile with residual shrapnel/foreign bodies caused massive damage affecting vital organs, i.e. lungs, heart, surrounding organs and connective tissue.  She related that the Veteran's lung and other vital organs were seriously affected resulting in permanent residual injury and was a contributing factor to a slow and gradually progressing diagnosis of valvular heart disease and severe portopulmonary hypertension.  Additionally, in September 2009 and December 2012, Dr. K submitted statements linking the Veteran's death to service-connected disability.  Dr. K. explained that the Veteran's "service connected injury certainly affected vital organs . . . and led to a diagnosis of valvular heart disease and pulmonary hypertension which eventually led to his death."   Dr. K. also explained that the length of time the Veteran spent recuperating from his gunshot wound with shrapnel injuries to the chest caused scarring, which in time led to "increased pulmonary pressure resulting in pulmonary hypertension."  

Although a VA examiner, in August 2008, determined that the gunshot wound residuals to the chest "did not cause pulmonary hypertension or valvular heart disease," this opinion is without probative value because it is unaccompanied by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In light of the foregoing, the Board finds that the evidence is supportive in finding that the Veteran's service-connected disability was either a contributory or principal cause of his death.  Accordingly, service connection for the cause of Veteran's death is granted. 



      CONTINUE ON THE NEXT PAGE


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


